         Case: 4:20-cv-00103-DMB-RP Doc #: 20 Filed: 03/01/21 1 of 1 PageID #: 92




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

CHARLES E. BLAKE                                                                                      PETITIONER

V.                                                                                NO. 4:20-CV-00103-DMB-RP

COMMISSIONER BURL CAIN                                                                              RESPONDENT

                            ORDER GRANTING ENLARGEMENT OF TIME

         This matter comes before the Court upon the petitioner’s motion for an enlargement of

time to file any objections to the undersigned’s Report and Recommendation in this matter. 1

Doc. # 19. Upon due consideration, the Court finds that the instant motion [19] will be

GRANTED. Accordingly, the petitioner has an additional twenty-one (21) days from the date of

this order in which to file any objections to the Report and Recommendation entered in this

cause.

          SO ORDERED, this the 1st day of March, 2021.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE




1
 The Court notes that there is reason to believe that the petitioner did not sign the instant motion himself. On February
25, 2021, the Court received a phone call from a Mississippi Department of Corrections employee who advised that
another inmate had signed both the instant motion and the most recent acknowledgment of receipt. The Court cautions
the petitioner that such actions are not permitted, and that only he may sign pleadings for cases in which he is the
named plaintiff. See Fed. R. Civ. P. 11 (a).
